Citation Nr: 0604769	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  02-07 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Petersburg, Florida.  

The veteran and his representative testified before the 
undersigned Veterans Law Judge via a videoconference hearing 
in May 2003.  A copy of the hearing transcript is associated 
with the claims file.  

In a February 2004 decision, the Board reopened the 
previously denied claim of service connection for 
hypertension and remanded the matter back to the RO/AMC for 
additional development and adjudicative action.  The 
requested development was completed and the case is again 
before the Board.  


FINDING OF FACT

The competent and probative medical evidence of record does 
not demonstrate that the veteran's hypertension began during 
service or for many years after service, or that it was 
caused by any incident of service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
nor may hypertension be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) which must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  See also 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

In the instant case, a duty-to-assist letter was sent to the 
veteran in July 2001, prior to the unfavorable agency 
decision.  As such, the Board finds no defect with regard to 
the timing of the notice.  Furthermore, after the claim was 
reopened, the AMC sent a subsequent duty-to-assist letter to 
the veteran.

These letters notified the veteran of the evidence and 
information necessary to substantiate his claim for service 
connection.  The letters notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  Furthermore, 
the August 2004 letter specifically requested that the 
veteran submit all evidence in his possession that pertained 
to his claim.  The Board concludes that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103 
(West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes service medical records, 
VA medical records, some private records, and written 
statements and testimony from the veteran.  It does not 
appear that there are any other additional records that 
exist, or that are necessary to obtain, before proceeding to 
a decision in this case with regard to the issue of service 
connection for hypertension.  

Finally, the Board notes that the veteran's service medical 
records are somewhat singed, albeit still legible for the 
most part, and notations in the veteran's claims file 
indicate that these records were spared from the 1973 fire in 
St. Louis at the National Personnel Records Center.  Although 
it appears that the veteran's service medical records are 
complete, it is nevertheless possible, given the condition of 
the service medical records in the claims file, that 
additional service medical records were burned during the 
fire in 1973.  In this regard, under well established 
caselaw, when service medical records are presumed destroyed, 
the Board has a heightened duty to consider applicability of 
the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision.  Russo v. 
Brown, 9 Vet. App. 46 (1996); O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  Multiple attempts have been made by the 
veteran and VA to locate additional in-service treatment 
records, and thus, the Board finds that the duty to assist 
the veteran in this case has been satisfied, to the extent 
possible.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).

II.  Hypertension

The veteran asserts that service connection is warranted for 
hypertension.  In particular, the veteran maintains that 
blood pressure readings recorded during service are 
sufficient to establish that a hypertension disability was 
first manifest during service.  The veteran also maintains 
that his service medical records were tampered with; 
including the falsification of blood pressure readings to 
represent readings lower than the actual reading.  

In statements and testimony, the veteran asserts that he 
received treatment at a military hospital in England for high 
blood pressure during service, and that his high blood 
pressure kept him from being sent to fight in the Battle of 
the Bulge.  The veteran also maintains that he took 
medication for about three months, and then discontinued the 
medication.  He further contends, however, that medical 
personnel wanted to keep him for observation in December 1945 
due to the hypertension, but he refused because he wanted to 
go home.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records do not show a diagnosis 
of, or treatment for, hypertension.  However, the veteran 
contends that a blood pressure reading of 140/84 shown in a 
1943 examination report and a blood pressure reading of 
140/60 shown on his December 1945 separation examination 
support his opinion that he had hypertension during service.  
While these readings are present, there is no diagnosis of, 
or treatment for, hypertension in the service medical 
records.  Other service medical records are negative for 
findings of high blood pressure and/or a diagnosis of 
hypertension.  Moreover, while the December 1945 separation 
report does show a blood pressure reading of 140/60, there is 
no indication that the veteran was diagnosed with 
hypertension or that he took medication for such, or that 
military personnel wanted to keep him for observation.  

Both the RO and the veteran made several attempts to locate 
these additional records of English hospitalization, but were 
unsuccessful.  

The veteran submitted a lay statement from his commanding 
officer during service in 1944 to support these assertions.  
In the statement, the veteran's former commanding office 
stated that the veteran was rejected for combat duty because 
of high blood pressure and received a medical examination and 
medication at an English clinic.  However, there is no 
indication that the commanding officer has documentation to 
support such statement or that he had specialized medical 
knowledge.

The applicable law provides that continuous service for 90 
days or more during a period of war, or peace time service 
after December 31, 1946, and post-service development of a 
presumptive disease such as hypertension to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
However, here, the Board finds that there is no evidence of 
hypertension in service or within the one year presumptive 
period after service.  While the veteran noted that he was 
followed by private physicians after service, he further 
stated that these physicians are now deceased and the records 
unavailable.  

The Board notes that the first medical evidence of record of 
a diagnosis of hypertension is in December 1992 private 
medical records.  Subsequent private and VA medical records 
show ongoing diagnoses of hypertension, and note that the 
veteran's past medical history showed that he had long 
standing hypertension.  While the evidence of record reflects 
a diagnosis of hypertension, the first competent medical 
evidence of such was over 45 years after the veteran's 
separation from service.  

In an April 2005 VA medical opinion, the VA doctor noted that 
he thoroughly reviewed the veteran's claims file, including 
the partially burned service medical records.  The doctor 
concluded that there was no evidence of a diagnosis of 
hypertension during service and his blood pressure was 
essentially normal during service.  The doctor opined that 
the veteran's hypertension was not caused by his active 
service.  There is no opinion to the contrary of record.

Although the veteran contends that he was diagnosed with, and 
treated for, hypertension during service and after separation 
from service, the medical evidence of record does not support 
these assertions.  There is no evidence of record, other than 
the veteran's contentions, and the assertions of the 
veteran's in-service commanding officer, that he was 
treatment for hypertension during service and/or that his 
current hypertension was related to any disease or injury 
incurred in or aggravated by service.  As the veteran and his 
fellow serviceman are not medical experts, they are not 
competent to express an authoritative opinion on this issue.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

The preponderance of the evidence is against the claim for 
service connection for hypertension.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


